I agree that summary judgment was properly rendered in favor of the defendant-appellee Nationwide Mutual Insurance Company, but I disagree with the reasons set forth in the majority opinion. In my view, this case is indistinguishable from Bogan v. ProgressiveCas. Ins. Co. (1988), 36 Ohio St.3d 22, 521 N.E.2d 447. InBogan, the court held that the Bogans' settlement with the tortfeasor's insurer for an amount less than the tortfeasor's policy limits satisfied the "exhaustion" requirement of Progressive Casualty Insurance Company's underinsured motorist insurance policy. But the Bogans' settlement with the tortfeasor was in exchange for a full release of the tortfeasor from all claims arising out of the collision. Since this release defeated Progressive's right of subrogation, the Bogan court held that it was reasonable for Progressive to withhold its consent to the proposed settlement and that Progressive was accordingly discharged from its obligation to provide underinsured motorist coverage when the Bogans settled their claims without protecting Progressive's subrogation rights.
In the instant case, the Biondics similarly satisfied the "exhaustion" requirement in their underinsured motorist policy. But Nationwide is not discharged from its obligation to provide underinsured motorist coverage on the theory that the Biondics' settlement for an amount less than the tortfeasor's policy limits demonstrates that the tortfeasor was adequately insured. Nationwide is discharged from its obligation because the Biondics' full release of any and all claims against the tortfeasor in exchange for the settlement defeated Nationwide's right of subrogation against the tortfeasor. Thus, summary judgment was properly entered in favor of Nationwide.
Moreover, summary judgment was properly entered in favor of Nationwide because the plaintiffs failed to commence this action in a timely manner. The parties to a contract of underinsured motorist coverage may agree to reasonable limitations of time in which to bring an action on the policy. See Duriak v. GlobeAmerican Cas. Co. (1986), 28 Ohio St.3d 70, 28 OBR 168,502 N.E.2d 620; Colvin v. Globe American Cas. Co. (1982), 69 Ohio St.2d 293, 23 O.O. 3d 281, 432 N.E.2d 167. Nationwide's insurance policy states:
"Under the uninsured motorists coverage, any arbitration or legal action against the company must begin within the time limit allowed for bodily injury or death actions in the state where the accident occurred."
Laura Biondic's fatal injury occurred in New York State on or about September 10, 1982. Under New York law, an action for wrongful death "must be commenced within two years after the decedent's death." N.Y. Laws, EPTL Section 5-4.1. This action was not commenced until October 17, 1984, over two years after Ms. Biondic's death.
Under these facts, plaintiffs failed to commence this action within the period of time allowed under the policy's limitation clause. Moreover, this policy's limitation clause is not so ambiguous as to be unintelligible to the ordinary lay person. Contrast Grange Mut. Cas. Co. v. Fodor (1984), 21 Ohio App.3d 258, 21 OBR 302, 487 N.E.2d 571 (eighty-word limitation clause that was unintelligible to ordinary lay person held unenforceable). Accordingly, the plaintiffs' claim in this case was barred by the policy's limitation clause, and Nationwide was entitled to summary judgment. *Page 183